HASELTON, J.,
concurring.
Perhaps unwittingly, the legislature has created a statutory scheme that: (1) requires local governments to dispose of land use applications within 120 days in the first instance; but (2) allows local governments to consign the same applications to legal limbo following successful appeals to LUBA. Mr. Holland’s odyssey to LUBA, this court, the Supreme Court, this court (again), and LUBA (again) yielded *182a Pyrrhic victory: His application can now languish indefinitely before the City of Cannon Beach. If that is the legislature’s intent, so be it. See, e.g., Grijalva v. Safeco Ins., 153 Or App 144, 956 P2d 995 (1998) (Haselton, J., concurring). But to describe that result as “incongruous” is far too mild. “Inane” is more like it.